Case 3:21-cr-00121-JD Document 42-1 Filed 05/07/21 Page 1 of 3




      EXHIBIT A




                                                 Government’s Exhibit
                  Case 3:21-cr-00121-JD Document 42-1 Filed 05/07/21 Page 2 of 3
                  Case 2:21-mj-00058-CKD Document 7 Filed 04/12/21 Page 1 of 2
                                  UNITED STATES DISTRICT COURT                            FILED
                                 EASTERN DISTRICT OF CALIFORNIA
                                                                                      April 12,2021
                                                                                   CLERK, US DISTRICT COURT
                                                                                     EASTERN DISTRICT OF
                                                                                          CALIFORNIA




 UNITED STATES OF AMERICA,                                 CASE NUMBER      : 2.21-mj-00058-CKD
                    Plaintiff,

         V.
                                                                    NOTICE TO DEFENDANT
 SIMON SAGE YBARRA,                                                   BEING RELEASED
                 Defendant.

A. You are advised that you are being released pursuant to the "Bail Reform Act of 1984"

B.   Conditions of Release
     You are further advised that your release is subject to the following conditions in addition to any
     conditions contained in your Bond form:
     1. That you shall appear on time at all proceedings as required and shall surrender for service of
        any sentence imposed as directed.
     2. That you shall advis6 the court and your attorney prior to any change in address.
     3. That you shall not commit any offense in violation of federal, state or local law while on release
        in this case.
     4. Travel Restrictions: f;ltck here to enter text.
     5. Other Special Conditions: (See Attached)
C. Advice of Penalties and Sanctions
     You are further advised that:
     1. It is a criminal offense under Title 18 U.S.C. 53146, if, after having been released, the defendant
        knowingly fails to appear as required by the conditions of release or to surrender for the service
        of sentence pursuant to a court order. lf the defendant was released in connection with a
        charge, or while awaiting sentence, surrender for the service of a sentence, or appeal or
        certiorari after conviction, for -
        a. an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years
             or more, the defendant shall be fined not more than $250,000 or imprisoned for not more
             than ten years or both;
        b. an offense punishable by imprisonment for a term of five years or more, but less than fifteen
            lyears, the defendant shall be fined not more than $250,000 or imprisoned for not more than
             five years or both;
        c. any other felony, the defendant shall be fined not more than $250,000 or imprisoned not
             more than two years or both; or
        d. a misdemeanor, the defendant shall be fined not more than $2,000 or imprisoned not more
             than one year, or both. lf punishable by more than 6 months, the fine is not more than
             $100,000.
        A term of imprisonment imposed for failure to appear or surrender shall be consecutive to the
        sentence of imprisonment for any other offense. ln addition, failure to appear may result in the
        forfeiture of any bail.
                Case 3:21-cr-00121-JD Document 42-1 Filed 05/07/21 Page 3 of 3
                Case 2:21-mj-00058-CKD Document 7 Filed 04/12/21 Page 2 of 2
   2. Conviction   of an Offense Committed While on Release
      Conviction of an offense committed while on release carries the following sentences which are in
      addition to the sentence prescribed for the offense and which must be consecutive to any other
      sentence:
      a. Not more than 10 years if the offense is a felony.
      b. Not more than one year if the offense is a misdemeanor.
   3. Violation of Conditions of Release
      Violation of any condition of your release may also result in arrest by a law enforcement officer
      and the immediate issuance of a warrant for your arrest, revocation of release and order of
      detention, and a prosecution for contempt which could result in a possible term of imprisonment
      and/or a fine.
   4. Obstruction of Justice Crimes
      It is an additional crime to:
      a. Endeavor by force or threat to influence, intimidate or impede a juror, officer of the court, or
           the administration of justice (Title 18 U.S.C. 51503) Penalty: 5 years and/or $250,OOO.OO
      b. Endeavor to obstruct, delay or prevent a criminal investigation (Title 18 U.S.C. $1510)
           Penalty: 5 years and/or $250,000.00.
      c. Tamper with a witness, victim or informant (Title 1B U.S.C. 51512) Penalty: 10 years and/or
           $250,000.00.
      d. Harass a witness, victim or informant (Title 18 U.S.C. 51512) Penalty: 1 year and lor
           $100,000.00
      e. Retaliate against.a witness, victim or informant (Title 18 U.S.C. 51513) Penalty: 10 years
           and/or $250,000.00.

                               ACKNOWLEDGMENT OF DEFENDANT

I acknowledge   that I am the defendant in the above-captioned case and that I am aware of and fully
understand the above conditions of release. I promise to obey all conditions of release, to appear as
directed, and to surrender for service of any sentence imposed. I am also aware of and fully
understand the penalties and sanctions set forth above for failure to appear, conviction of an offense
committed while on release, violation of a condition of release, or any of the obstruction of justice
crimes.



       DANT'S SIGNATURE


(rF AN TNTERPRETER tS USED)

t have translated the above conditions of release and Advice to Defendant and have been told by the
defendant that he / she understands the conditions of release and advice.


INTERPRETER SIGNATURE




                                                  2
